Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 4, 10, 20, 26-30, 36, 38-40, 42-44, 49, 51 and 57-59 filed on 05/24/2021 are currently pending and examined.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2021 was filed before the mailing date of the instant action. The submission thereof is in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign reference has only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy is enclosed herewith. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 59 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating FAP, does not reasonably provide enablement for preventing FAP.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to the invention commensurate in scope with these claims. 
Applicants are not enabled for “preventing familial adenomatous polyposis (FAP)”.  In addition, it is presumed that “prevention” of FAP would require a method of identifying those individuals who will develop FAP and thus, the claimed method reads on preventing FAP.  There is no evidence of record that would guide the skilled clinician to identify those who have the potential of becoming afflicted.
“The factors to be considered [in making an enablement rejection] have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art, and the breadth of the claims”, In re Rainer, 146 USPQ 218 In re Colianni, 195 USPQ 150, Ex parte Formal, 230 USPQ 546.  1) As discussed above, preventing FAP requires identifying those patients who will acquire the disease before the disease occurs.  This would require extensive and potentially opened ended clinical research on healthy subjects.  2) The claims defines prevention of FAP comprising administering eflornithine hydrochloride, sulindac and magnesium stearate. 3) There is no working example of such a preventive procedure in man or animal in the specification.  4) Claim 59 rejected is drawn to administering clinical medicine and is therefore physiological in nature. 5) The state of the art is that no general procedure is art-recognized for determining which patients generally will become prevented before the fact. See Mayo Clinic, “Familial adenomatous polyposis” ([retrieved from on-line website: https://www.mayoclinic.org/diseases-conditions/familial-adenomatous-polyposis/symptoms-causes/syc-20372443?p=1, 2021-06-30, pages 1-3]) states that FAP is not possible to prevent (see page 2).  6) The artisan prescribing Applicants invention would be a Board Certified physician in taking care of preventing FAP with an MD degree and several years of experience.  Despite intensive efforts, pharmaceutical science has been unable to find a way of getting a compound to be effective for the prevention of FAP generally.  Under such circumstances, it is proper for the PTO to require evidence that such an unprecedented feat has actually been accomplished, In re Ferens, 163 USPQ 609.  No such evidence has been presented in this case.  The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of practitioners in that art, Genentech vs. Novo Nordisk, 42 USPQ2nd 1001, 1006.  This establishes that it is not reasonable to any agent to be able to prevent FAP specified in the claims generally.  That is, the skill is so low that no compound In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  8) The claims broadly read on all patients, not just those undergoing therapy for the claimed method of prevent PAD comprising administering eflornithine hydrochloride monohydrate, sulindac and magnesium stearate. Therefore, the recited feature "preventing" is not enabled. 
The Examiner suggests deletion of the word “preventing” from claim 59.

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 4, 10, 20, 26-30, 36, 38-40, 42-44, 48, 49, 51 and 57-59 are rejected under 35 USC 103 as being obvious over Xu (US2010/0120727A1, IDS of 08/31/2021)  in view of US2002/0110590A1 (IDS of 08/31/2021, hereinafter US ‘590); US6258845B1 (IDS of 08/31/2021, hereinafter US ‘845); Li et al., “Lubricants in Pharmaceutical Solid Dosage Forms”, Lubricants 2014, 2, 21-43 (hereinafter Li); and Govek et al. (US2013/0137746A1, herein after Govek).
Specifically, 
Claims 1, 4, 10, 20, 26-30, 39, 40, 42-44, 49, and 57-59 are rejected by Xu in view of US ‘845 and US ‘590;  
Claims 36 and 38 are rejected by Xu in view of US ‘845/US ‘590 and further in view of Li; and 
Claims 49 and 51 are rejected by Xu in view of US ‘845/US ‘590 and further in view of Govek. 

Applicant claims including the below claims 1 and 59 filed 05/24/2021:

    PNG
    media_image1.png
    183
    825
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    208
    822
    media_image2.png
    Greyscale

Regarding instant claims 1 and 59 (in part), 4, 10, 20, 26-30, 39, 40, 42-44, 49 and 57-58, they are rejected by Xu in view of US ‘590 and further in view of US ‘845.  
Xu teaches eflornithine prodrug, conjugates and salts, ad methods of use thereof (title); the composition comprises a covalent conjugate of an eflornithine analog the first moiety is eflornithine analog such as eflornithine hydrochloride, and the second moiety is an anti-inflammatory drug (e.g., sulindac) (abstract, [0292], and claims 1-4 and 15-18 of prior art); the combination of sulindac and DMFO (=eflornithine) significantly reduces the risk of recurring colorectal polyps and prevent the growth and viability of human colon cancer cells ([0042] and [0061]); doses of sulindac range from 10 mg to 1500mg per day ([0056]); Xu teaches conjugates of eflornithine hydrochloride-NSAID (e.g., sulindac) for chemical/metabolic stability and but does not expressly teach single dosage unit of DMFO and sulindac. However, a person of ordinary skill in the art would also be reasonably motivated to combine eflornithine and sulindac in a single dosage unit of a pharmaceutical composition for the same or similar stability viewpoint; the composition targets two different host targets and the two forms can be formulated together in the same dosage unit, e.g., in one cream, suppository, tablet, capsule, spray, etc. ([0100]); the composition is provided in the form of tablet, capsule, syrup, troche, lozenge, etc. and the composition further comprises at least one excipients including a suspending agent (e.g., methyl cellulose), a wetting agent (e.g., lecithin, lysolecithin and/or a long-chain fatty alcohol), as well as coloring agents, preservatives, flavoring agents, and the like, and suitable carriers, excipients or diluents include but are not limited to water, saline, alkyleneglycols (e.g., propylene glycol), polyalkylene glycols (e.g., polyethylene glycol) oils, alcohols, slightly acidic buffers between pH 4 and pH 6 (e.g., acetate, citrate, ascorbate at between about 5 mM to about 50 mM), etc., starch, disintegrant, lubricant such as magnesium stearate, etc., and coating materials such as sugar, PEG, titanium dioxide  can be used ([0084], [0086]-[0088] and [0091]); and the composition is effective to treat familial adenomatous polyposis (FAP) ([0213]). Although Xu does not expressly teach first/second excipients, Xu teaches at least one excipients and therefore, taking two excipients depending on the intended purpose would be obvious in the absence of evidence to the contrary. Further lubricant species of instant claim 31 other than Xu would be an obvious variation because they have equivalent lubricant properties (instant claims 1  and 59 (in part), 26, 27, 29, 39, 40, 44 and 49); the unit (e.g., tablet) dose ranges about 1 to 1000mg of eflornithine-aspirin salt ([0083]) and oral dosage unit weight is between 5 and 1000mg ([0085]) which overlaps the instant tablet range of 675mg to about 725mg, about 700mg, about 700mg-about 725mg or about 721mg (instant claims 42-43, and 57-59). Xu further teaches eflornithine compound can exist as stereoisomers, enantiomers or diastereomers and encompass all possible enantiomers and stereoisomers ([0031]). 
However, Xu does not expressly teach each amount of eflornithine hydrochloride and sulindac of instant claims 1, 10 and 20.  The deficiencies are cured by US ‘845. 
US’845 teaches DMFO and sulindac combination in cancer chemoprevention (title); DMFO and sulindac can be administered at the same time (col. 3, line 47);  DMFO is used in an amount of about 0.05g/m2/day (=50mg/m2/day) to 0.50 g/m2/day (=500mg/m2/day) which overlaps the instant amount of about 375mg and sulindac is used in an amount of about 10mg to about 1500mg/day which overlaps the instant amount of about 75mg (col. 3, lines 27-32) (instant claims 1, 10 and 20). 
It would have been prima facie to optimize such amounts of DMFO and sulindac to the instant ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
However,  Xu in view of US ‘845 does not expressly teach eflornithine hydrochloride monohydrate in a racemic mixture of its two enantiomers of instant claims 1 and 4; and excipient of colloidal silicone dioxide of instant claims 27-28 and silicified microcrystalline cellulose of instant claim 30.  The deficiencies are cured by US ‘590. 
US ‘590 teaches a pharmaceutical formulation containing DFMO (=eflornithine) for the treatment of cancer and DMFO has (+)(-) enantiomeric forms and/or racemic mixture of DFMO in combination with other therapeutic compounds for the treatment of cancer (see [0017], [0054],[0058], [0186]-[0189], and Examples including Examples 1, 12, 13 and 15); the formulation is in the form of capsule, tablet or other dosage form (abstract) (instant claims 1 and 4); the composition contains glidant excipient such as colloidal silica, corn starch, etc. ([0068]) (instant claims 27-28); and the formulation contains diluent such as microcrystalline cellulose ([0065]) (instant claim 30). 
prima facie to provide racemic mixture of DMFO and to include colloidal silica and microcrystalline cellulose in order to enhance the properties of the active ingredients in the composition, in the absence of evidence to the contrary. 

Regarding instant claims 36 and 38, they are rejected by Xu in view of US ‘845/US ‘590 and further in view of Li. 
However, Xu in view of US ‘845/US ‘590 do not expressly the amount of magnesium stearate of instant claims 36 and 38. The deficiency is cured by Li. 
Li teaches lubrication plays a key role in successful manufacturing of pharmaceutical solid dosage forms; and the lubricants include magnesium stearate (abstract) in an amount of 0.25 to 2.0% (page 22) which overlaps the instant range of about 1 to about 1.5% or 1.5% (Table 4 on page 39) (instant claims 36 and 38). 
It would have been prima facie to further define the lubricant with magnesium in a general amount of about 0.25 to 2% and optimize such amount to the instant range of about 1 to about 1.5 without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

Regarding instant claims  49 and 51, they are rejected by Xu in view of US ‘845/US ‘590 and further in view of Govek. 

Govek teaches a composition comprising estrogen receptor modulator which is effective to treat various cancers ([0004]) and the composition further comprises at least one additional therapeutic agent such as eflornithine hydrochloride ([0483]) and sulindac ([0500]); the composition can further Opadry film coating (= HPMC film coating) in an amount of about 1 to about 3% of the tablet ([044]) which overlaps the instant range of about 2 to about 4% (instant claims 49 and 51).  
It would have been prima facie to further define coating with Opadry HPMC in a general amount of about 0.25 to 2% and optimize such amount to the instant range of about 1 to about 1.5% without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 4, 10, 20, 26-30, 36, 38-40, 42-44, 49, 51 and 57-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of patent no. US10973790B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both composition claims require a single dose of eflornithine hydrochloride monohydrate in racemic mixture of its two enantiomers, sulindac, magnesium stearate with same amounts thereof as well as excipients, formulation type, coating and its materials. Instant claims are anticipated by the claims of patent ‘790. 

Claim 59 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 14-19 of patent no. US10945981B2 in view of Xu (US2010/0120727A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both method claims require administering a single dose of 

Conclusion
	No claims are allowed. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KYUNG S CHANG/Primary Examiner, Art Unit 1613